Exhibit 10.1
 
FIRST AMENDMENT
to the
COMPOSITE LEASE AGREEMENT
By and Between
MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY
and
FEDERAL EXPRESS CORPORATION
Effective as of September 1, 2008
 

 

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
TO THE COMPOSITE LEASE AGREEMENT
This First Amendment, effective on the 1st of September, 2008 (the “Effective
Date”), by and between MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY (herein sometimes
referred to as “Authority”), a body politic organized and existing under the
laws of the State of Tennessee, and FEDERAL EXPRESS CORPORATION (herein
sometimes referred to as “Tenant”), a corporation duly organized and existing
under the laws of the State of Delaware and qualified to do business in the
State of Tennessee (Authority and Tenant are collectively referred to as
“Parties”.),
W I T N E S S E T H:
WHEREAS Authority and Tenant executed an instrument entitled “Composite Lease
Agreement” with an effective date of January 1, 2007 (that instrument being
herein called the “Composite Lease Agreement”); and
WHEREAS Authority and Tenant intended the Composite Lease Agreement to represent
each of 23 separate lease agreements between the Parties and to show the
differences among the 23 lease agreements by attaching a schedule as Exhibit A
to the Composite Lease Agreement that identified each parcel of real property
Authority leased to Tenant, the portion of the Term (as defined in the Composite
Lease Agreement) during which the lease of each parcel will be in effect, and
the rent that Tenant pays to Authority for each parcel; and
WHEREAS one of the parcels included in the Composite Lease Agreement was “Parcel
13” (herein so called); and

 

2



--------------------------------------------------------------------------------



 



WHEREAS Authority and Tenant wish to modify the boundaries of Parcel 13 as of
the Effective Date, which results in a reduction of leased space of
approximately 2,127 square feet of land; and,
NOW THEREFORE, for and in consideration of the promises, the covenants and
agreements hereinafter contained to be kept and performed by the parties hereto
and upon the provisions and conditions hereinafter set forth, Authority and
Tenant do hereby covenant and agree, and each for itself does hereby covenant
and agree, as follows:
SECTION 1. Definitions. Except as otherwise provided herein, and unless the
context shall clearly require otherwise, all words and terms used in this First
Amendment that are defined in the Composite Lease Agreement shall, for all
purposes of this First Amendment, have the respective meanings given to them in
the Composite Lease Agreement.
SECTION 2. Modification of Composite Lease Agreement. As of the Effective Date,
the Parties substitute the table attached to this Amendment for the table
included as part of Exhibit “A” to the Composite Lease Agreement. As of the
Effective Date, the Parties substitute the description and aerial photograph
attached to this First Amendment for the description and aerial photograph of
Parcel 13 appearing as part of Exhibit “A” to the Composite Lease Agreement.
SECTION 3. Rental Reconciliation. The modification of the boundaries of Parcel
13 that the parties accomplished by virtue of Section 2 above reduced the area
of Parcel 13 and correspondingly reduced the rental payable with respect to
Parcel 13. As a result, Tenant has overpaid rent for Parcel 13 since the
Effective Date. Accordingly, Tenant will receive a credit against the
installment of rent next becoming due under the terms of the Composite Lease
Agreement after the date the Parties execute and deliver this Amendment (as
distinguished from its Effective Date) in the aggregate amount of the
overpayment.

 

3



--------------------------------------------------------------------------------



 



During the term, Tenant shall pay rent to Authority for the premises known as
Parcel 13 as follows:

                          A-380 Ramp   Rate Per Sq. Ft.     Monthly Rent    
Annual Rent  
 
                       
1,897,879 Sq. Ft.
  $ 0.1220     $ 19,295.10     $ 231,541.24  

                          A-380 GSE Ramp   Rate Per Sq. Ft.     Monthly Rent    
Annual Rent  
 
                       
319,113 Sq. Ft.
  $ 0.1906     $ 5,068.58     $ 60,822.94  

The rental rate for this Parcel 13 shall adjust upward as provided in the
Composite Lease Agreement.
SECTION 4. _Remainder of Composite Lease Agreement in Effect. All other terms,
provisions, conditions, covenants and agreements of the Composite Lease
Agreement shall continue in full force and effect.
SECTION 5. Effective Date of this First Amendment. This First Amendment shall
become effective September 1, 2008.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this First Amendment to the Composite Lease
Agreement.

             
 
            WITNESS:   MEMPHIS-SHELBY COUNTY AIRPORT
AUTHORITY
 
            /s/ ANNETTE LECROIX   BY:   /s/ SCOTT A. BROCKMAN          
 
           
TITLE: Paralegal
      TITLE:   EVP/COO
 
            DATE: December 29, 2009       DATE: December 29, 2009
 
           
Approved as to Form and Legality:
           
 
           
/s/ SARA L. HALL
 
Sara L. Hall, Vice President & General Counsel
           
 
            WITNESS:   FEDERAL EXPRESS CORPORATION
A Delaware Corporation
 
            /s/ MICHELLE WHITAKER   BY:   /s/ WILEY JOHNSON, JR.          
 
           
TITLE: Project Coordinator
      TITLE:   Managing Director, Real Estate and Airport Development
 
            DATE: October 26, 2009       DATE: October 26, 2009

 

5



--------------------------------------------------------------------------------



 



REAL ESTATE APPRAISERS & LAND SURVEYORS
Parcel 13
(Revised May 5, 2008)
Supplemental Agreement 23 & 25 (A-380 Hangar Ramp)
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty deed F5-5925, Parcel
1 and located on the north side of Winchester Road and west of Tchulahoma Road
in Memphis, Shelby County, Tennessee.
Commencing at the intersection of the projected centerline of Runway 27 and the
west right-of- way line of Tchulahoma Road (106 foot wide right-of-way) with
state plane coordinates of approximately N: 287511.24152 & E: 786451.50317;
Thence North 85 degrees 42 minutes 12 seconds West, along the projected and
centerline of Runway 27, a distance of 3,114.22 feet to a point;
Thence southwestwardly being perpendicular to the centerline of Runway 27, South
4 degrees 17 minutes 48 seconds West, a distance of 795.47 feet to a set nail in
cap being the TRUE POINT OF BEGINNING being the northwest corner of the
following lease area,
Thence South 85 degrees 39 minutes 44 second East, along a white line, a
distance of 1,440.61 feet to an angle point,
Thence South 77 degrees 28 minutes 04 seconds East, a along a white line, a
distance of 85.88 feet to an angle point,
Thence South 81 degrees 32 minutes 35 seconds East, a along a white line, a
distance of 182.03 feet to an angle point;
Thence South 86 degrees 12 minutes 07 seconds East, along a white line, a
distance of 28.39 feet to an angle point,
Thence South 89 degrees 10 minutes 15 seconds East, along a white line, a
distance of 224.60 feet to an angle point,
Thence North 88 degrees 53 minutes 48 seconds East, along a white line, a
distance of 84.65 feet to an angle point,
Thence North 85 degrees 12 minutes 25 seconds East, along a white line, a
distance of 68.00 feet to an angle point,
Thence North 79 degrees 00 minutes 12 seconds East, along a white line, a
distance of 72.33 feet to set nail in washer being the northeast corner of said
lease area,

 

6



--------------------------------------------------------------------------------



 



REAL ESTATE APPRAISERS & LAND SURVEYORS
Thence South 15 degrees 54 minutes 51 seconds East, a distance of 13.30 feet to
a fence post,
Thence north 84 degrees 31 minutes 22 seconds East, a distance of 16.21 feet to
a fence post,
Thence South 40 degrees 16 minutes 16 seconds East, a distance of 9.86 feet to a
fence post,
Thence South 21 degrees 24 minutes 57 seconds East, a distance of 17.52 feet to
a fence post,
Thence South 7 degrees 10 minutes 25 seconds East, a distance of 139.04 feet to
a fence post,
Thence South 89 degrees 28 minutes 31 seconds East, a distance of 8.78 feet to a
fence post,
Thence South 22 degrees 41 minutes 44 seconds West, a distance of 38.79 feet to
a fence post,
Thence South 49 degrees 14 minutes 44 seconds West, a distance of 281.11 feet to
a fence post,
Thence South 40 degrees 17 minutes 27 seconds East, a distance of 47.05 feet to
a fence post,
Thence South 04 degrees 06 minutes 13 seconds West, a distance of 61.58 feet to
a set iron pin with cap,
Thence North 85 degrees 53 minutes 47 seconds West, a distance of 8.00 feet to a
set iron pin with cap,
Thence South 04 degrees 06 minutes 13 seconds West, a distance of 195.00 feet to
a set iron pin with cap,
Thence North 85 degrees 54 minutes 53 seconds West, a distance of 113.85 feet to
a set iron pin with cap,
Thence South 04 degrees 05 minutes 07 seconds West, a distance of 167.53 feet to
a set iron pin with cap,
Thence South 85 degrees 49 minutes 37 seconds East, a distance of 193.24 feet to
a fence post,
Thence South 02 degrees 36 minutes 06 seconds West, a distance of 292.03 feet to
a set iron pin with cap being the southeast corner of said lease area in the
north line of Winchester Road having a 99 foot wide right-of-way,
Thence northwestwardly along the north line of Winchester Road, North 86 degrees
13 minutes 33 seconds West, a distance of 83.14 feet to an angle point,
Thence continuing along said north line, North 85 degrees 19 minutes 38 seconds
West, a distance of 414.78 feet to an angle point,
Thence continuing along said north line, North 85 degrees 50 minutes 15 seconds
West, a distance of 479.66 feet to an angle point,
Thence continuing along said north line, North 85 degrees 40 minutes 54 seconds
West, a distance of 814.69 feet to an angle point,

 

7



--------------------------------------------------------------------------------



 



REAL ESTATE APPRAISERS & LAND SURVEYORS
Thence continuing along said north line, North 84 degrees 40 minutes 49 seconds
West, a distance of 261.48 feet to the southwest corner of said lease area and
being the southeast corner of Fed-Ex Hangar 11 & 12,
Thence northeastwardly along the west line of Parcel 13, also being the east
line of the Fed-Ex Hangar 11 & 12, North 4 degrees 40 minutes 00 seconds East, a
distance of 623.21 feet to an angle point,
Thence continuing along said line, North 49 degrees 40 minutes 56 seconds East,
a distance of 301.48 feet to an angle point,
Thence continuing along said line, North 40 degrees 19 minutes 04 seconds West,
a distance of 407.82 feet to the point of beginning and containing approximately
2,216,992 square feet or 50.8951 acres by calculation.
Van E. Boals,
Public Land Surveyor
Tennessee License No. 613

 

8



--------------------------------------------------------------------------------



 



[Photographs]

 

9



--------------------------------------------------------------------------------



 



EXHIBIT A
FEDERAL EXPRESS CORPORATION
2003 CORPORATE AVENUE-B3
MEMPHIS, TN 38132

                                                                               
                          FEDEX                                   CURRENT    
CURRENT     PROJECTED RATES                     PARCEL   LEASE          
EFFECTIVE     SQUARE     CURRENT     MONTHLY     ANNUAL     EFFECTIVE JULY 2008
    7/1/2008     7/1/2013 (10)     7/1/2018 (10)   NUMBER   NUMBER   CURRENT
SUPPLEMENTAL   USE OR LOCATION   DATE     FEET     RATE     BILLING     BILLING
    RATES     MONTHLY     ANNUAL     ESCALATION     ESCALATION     ESCALATION  
1
      N/A   TAXIWAY N     1/1/2009 (1)     100,035       N/A     $ 0.00     $
0.00       N/A       N/A       N/A       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                   
2
  98-0824   SUPPLEMENTAL 26   AMR FACILITIES/LANDLOCKED PARCELS     1/1/2007    
  1,082,446     Varies (3)   $ 30,869.35     $ 370,432.20     $ 0.3935     $
35,497.91     $ 425,974.97       15 %(3)   CPI OR 13%   CPI OR 13%
 
                                                                               
                   
3
      SUPPLEMENTALS   WEST RAMP                                                
                                       
 
  80-0204   18, 19, 20, 21, 22 & 23   UNIMPROVED GROUND     1/1/2007      
3,111,647     $ 0.1525     $ 39,543.85     $ 474,526.17     $ 0.1906     $
49,423.33     $ 593,079.92       N/A     CPI OR 13%   CPI OR 13%
 
  80-0204   22, 24 & 25   UNIMPROVED GROUND     1/1/2007       914,283     $
0.1525     $ 11,619.01     $ 139,428.16     $ 0.1906     $ 14,521.86     $
174,262.34       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                   
4
      N/A   TAXIWAY C     1/1/2009 (2)     731,098       N/A     $ 0.00     $
0.00       N/A       N/A       N/A       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                   
5
  80-0204   SUPPLEMENTAL 13   UNIMPROVED APRON/GRACELAND RAMP     1/1/2007      
515,496     $ 0.1525     $ 6,551.10     $ 78,613.14     $ 0.1906     $ 8,187.79
    $ 78,613.14       N/A     CPI OR 13%   CPI OR 13%
 
  80-0204   SUPPLEMENTAL 17   UNIMPROVED APRON/SIERRA RAMP     1/1/2007        
    $ 0.1525                                               N/A     CPI OR 13%  
CPI OR 13%
 
                                                                               
                   
6
  92-0833   AGREEMENT #92-0833   IRS/AOD     1/1/2007       2,248,286     $
0.6650     $ 125,000.00     $ 1,500,000.00     $ 0.6672     $ 125,000.00     $
1,500,000.00       N/A       15 %   CPI OR 13%
 
                                                                               
                   
7
  90-0242   SOUTHWIDE #90-0242   GRAEBER ASSIGNMENT     1/1/2007       427,030  
  $ 0.1029     $ 2,506.15     $ 30,073.80     $ 0.1029     $ 2,506.15     $
43,941.39       25 %(5)   CPI OR 13%   CPI OR 13%
 
                                                                               
                   
8
  80-0223   SOUTHWIDE ASGMT. #80-0223   EQUITABLE LIFE     1/1/2007      
451,370     $ 0.0644     $ 2,340.16     $ 28,081.92     $ 0.0644     $ 2,340.16
    $ 29,068.23       25 %(5)   CPI OR 13%   CPI OR 13%
 
                                                                               
                   
9
  80-0204   SUPPLEMENTAL 15 (INTERNATIONAL PARK)   FEDEX PARKING - TCHULAHOMA  
  1/1/2007       833,458     $ 0.2673     $ 18,565.28     $ 222,783.36     $
0.2673     $ 18,565.28     $ 222,783.32       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                   
10
  80-0204   SUPPLEMENTAL 16 (INTERNATIONAL PARK)   FEDEX CONSTRUCTION STORAGE
AREA     1/1/2007       140,617     $ 0.2673     $ 3,132.24     $ 37,586.92    
$ 0.2673     $ 3,132.24     $ 37,586.92       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                   
11
  80-0204   SUPPLEMENTAL 13   UNIMPROVED GROUND/GSE STORAGE     1/1/2007      
187,217     $ 0.1525     $ 2,379.22     $ 28,550.59     $ 0.1906     $ 2,973.63
    $ 35,683.56       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                   
12
  80-0204   SUPPLEMENTAL 27   A-380 GSE STORAGE   DBO 12/01/07 (4)     187,618  
    N/A     $ 0.00     $ 0.00     $ 0.1525     $ 2,384.31     $ 28,611.75      
N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                   
13
  80-0204   SUPPLEMENTAL 23   A-380 RAMP     1/1/2007       1,897,879     $
0.1220     $ 19,295.10     $ 231,541.24     $ 0.1220     $ 19,295.10     $
231,541.24       N/A     CPI OR 13%   CPI OR 13%
 
      SUPPLEMENTAL 25   A-380 GSE RAMP     1/1/2007       319,113     $ 0.1525  
  $ 4,055.39     $ 48,664.73     $ 0.1906     $ 5,068.58     $ 60,822.94      
N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                   
14
  80-0204   SUPPLEMENTAL 14   UNIMPROVED APRON/DE-ICING EQUIPMENT STORAGE    
1/1/2007       428,616     $ 0.1525     $ 5,447.00     $ 65,363.94     $ 0.1906
    $ 6,807.85     $ 81,694.21       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                   
15
      **N/A   SPRANKLE ROAD     1/1/2007       200,695     $ 0.0000     $ 0.00  
  $ 0.00       N/A       N/A       N/A       N/A         N/A         N/A  
 
                                                                               
                   
16
      **N/A   REPUBLIC ROAD     1/1/2007       113,179     $ 0.0000     $ 0.00  
  $ 0.00       N/A       N/A       N/A       N/A         N/A         N/A  
 
                                                                               
                   
17
      SUPPLEMENTALS                                                            
                               
 
  80-0204   1 Parcel 1, 2, 3, 4, 6 & 9 (UNIMP GROUND)         1/1/2007      
1,662,877     $ 0.1525     $ 21,132.40     $ 253,588.74     $ 0.1906     $
26,412.03     $ 316,944.36       N/A     CPI OR 13%   CPI OR 13%
 
  80-0204   1 Parcel 1, 2, 7, 9 (IMP APRON)         1/1/2007       1,908,290    
$ 0.1906     $ 30,310.01     $ 363,720.07     $ 0.2383     $ 37,895.46     $
454,745.51       N/A     CPI OR 13%   CPI OR 13%
 
  80-0204   Parcel 5 (INTERNATIONAL PARK)         1/1/2007       24,000     $
0.2673     $ 534.60     $ 6,415.20     $ 0.3341     $ 668.25     $ 8,019.00    
  25 %(5)   CPI OR 13%   CPI OR 13%
 
  80-0204   1 Parcel 8 (INTERNATIONAL PARK)   FUEL TANKS     1/1/2007      
247,254     $ 0.2673     $ 5,507.58     $ 66,090.99     $ 0.3341     $ 6,884.48
    $ 82,613.74       25 %(5)   CPI OR 13%   CPI OR 13%
 
  80-0204   1 & 8 Parcel 12 (INETRNATIONAL PARK)   ARTC TRAINING BUILDING    
1/1/2007       117,915     $ 0.2673     $ 2,626.56     $ 31,518.68     $ 0.3341
    $ 3,283.20     $ 39,398.35       25 %(5)   CPI OR 13%   CPI OR 13%
 
  80-0204   1 & 8 Parcel 11 (INTERNATIONAL PARK)   GAS STATION     1/1/2007    
  45,359     $ 0.2673     $ 1,010.37     $ 12,124.46     $ 0.3341     $ 1,262.96
    $ 15,155.58       25 %(5)   CPI OR 13%   CPI OR 13%
 
  80-0204   8 Parcel 9 (INTERNATIONAL PARK)   SOUTH RAMP, COURTYARD, SOUTHGATES
    1/1/2007       1,586,172     $ 0.2673     $ 35,331.98     $ 423,983.78     $
0.3341     $ 44,164.98     $ 529,979.72       25 %(5)   CPI OR 13%   CPI OR 13%
 
  80-0204   Parcel 10 (INTERNATIONAL PARK)   SOUTHEASTERN RAMP, NORTH SECONDARY,
    1/1/2007       70,200     $ 0.2673     $ 1,563.71     $ 18,764.46     $
0.3341     $ 1,954.63     $ 23,455.58       25 %(5)   CPI OR 13%   CPI OR 13%
 
  80-0204   Parcel 17 (INTERNATIONAL PARK)   NORTH INPUT, PRIMARY SORT,    
1/1/2007       4,333,659 (9)   $ 0.2673     $ 96,532.25     $ 1,158,387.00     $
0.3341     $ 120,665.32     $ 1,447,983.84       25 %(5)   CPI OR 13%   CPI OR
13%
 
          SMALL PACKAGE SORT SYSTEM,                                            
                                           
 
          INTERNATIONAL INPUT, HEAVY WEIGHT, EAST RAMP                          
                                                             
 
  80-0204       TAB-LINE MAINTENANCE     1/1/2007       556,334     $ 0.2673    
$ 12,392.34     $ 148,708.08     $ 0.3341     $ 15,489.27     $ 185,871.19      
25 %(5)   CPI OR 13%   CPI OR 13%
 
  80-0204   10 Parcel 27A (IMP APRON)   PARCEL 27A     1/1/2007       487,512  
  $ 0.1906     $ 7,743.32     $ 92,919.79     $ 0.2383     $ 9,681.18     $
116,174.11       N/A     CPI OR 13%   CPI OR 13%
 
  80-0204   11 Parcel A & B West (UNIMP GROUND)   NORTH RAMP     1/1/2007      
527,676     $ 0.1525     $ 6,705.88     $ 80,470.59     $ 0.1906     $ 8,381.25
    $ 100,575.05       N/A     CPI OR 13%   CPI OR 13%
 
  80-0204   5 Parcel 16 (INTERNATIONAL PARK)         1/1/2007       796,312    
$ 0.2673     $ 17,737.85     $ 212,854.20     $ 0.3341     $ 22,172.31     $
266,067.75       25 %(5)   CPI OR 13%   CPI OR 13%
 
  80-0204   23   GRAEBER ASSIGNMENT/TRUCKING OPERATION     1/1/2007      
261,460     $ 0.1029     $ 2,242.02     $ 26,904.25     $ 0.1286     $ 2,802.53
    $ 33,630.32       25 %(5)   CPI OR 13%   CPI OR 13%
 
  80-0204   SUPPLEMENTAL 9 (INTERNATIONAL PARK)   PARKING AREA     1/1/2007    
  18,933     $ 0.2673     $ 421.73     $ 5,060.79     $ 0.3341     $ 527.17    
$ 6,325.99       25 %(5)   CPI OR 13%   CPI OR 13%

Exhibit A
First Amendment to the Federal Express
Composite Lease Agreement Effective September 1, 2008

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FEDERAL EXPRESS CORPORATION
2003 CORPORATE AVENUE-B3
MEMPHIS, TN 38132

                                                                               
                          FEDEX                                   CURRENT    
CURRENT     PROJECTED RATES                     PARCEL   LEASE          
EFFECTIVE     SQUARE     CURRENT     MONTHLY     ANNUAL     EFFECTIVE JULY 2008
    7/1/2008     7/1/2013 (10)     7/1/2018 (10)   NUMBER   NUMBER   CURRENT
SUPPLEMENTAL   USE OR LOCATION   DATE     FEET     RATE     BILLING     BILLING
    RATES     MONTHLY     ANNUAL     ESCALATION     ESCALATION     ESCALATION  
18
  80-0204   SUPPLEMENTAL 8 (INTERNATIONAL PARK)   DC-10 HANGAR (LAND)    
1/1/2007       552,730     $ 0.2673     $ 12,312.06     $ 147,744.73     $
0.2673     $ 12,312.06     $ 147,744.73       N/A     CPI OR 13%   CPI OR 13%
?
      THE BUILDING HAVING AN AREA OF 72,378 SQ FT & OTHER IMPROVEMENTS   DC-10
HANGAR (BUILDING)     9/1/2012 (6)             N/A     $ 0.00     $ 0.00      
N/A       N/A       N/A       N/A     CPI OR 13%   CPI OR 13%
 
      CONSTRUCTED ON PARCEL 18                                                  
                                         
 
                                                                               
                   
19
  80-0204   SUPPLEMENTAL 8 (INTERNATIONAL PARK)   ENGINE SHOP     1/1/2007      
418,016     $ 0.2673     $ 9,311.31     $ 111,735.68     $ 0.2673     $ 9,311.31
    $ 111,735.68       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                   
20
  80-0204   SUPPLEMENTAL 27   WEST SIDE OF TANG   DBO/3/1/08 (7)     108,051    
  N/A     $ 0.00     $ 0.00     $ 0.1525     $ 1,373.15     $ 16,477.78      
N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                   
21
  80-0204   SUPPLEMENTAL 7   DEMOCRAT VEHICLE PARKING     1/1/2007      
1,812,363     $ 0.1525     $ 23,032.10     $ 276,385.20     $ 0.19060     $
28,786.37     $ 345,436.39       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                   
22
  80-0204   SUPPLEMENTAL 9   DEMOCRAT VEHICLE PARKING     1/1/2007       491,127
    $ 0.1525     $ 6,241.41     $ 74,896.87     $ 0.19060     $ 7,800.73     $
93,608.81       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                   
23
      N/A   TAXIWAY SIERRA     1/1/2009 (2)     248,711       N/A     $ 0.00    
$ 0.00       N/A       N/A       N/A       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                   
24
          SORT FACILITY     09/01/2009 (9)     292,000       N/A     $ 0.00    
$ 0.00       N/A       N/A       N/A       N/A     CPI OR 13%   CPI OR 13%
 
                        30,459,161             $ 563,993.31     $ 6,767,919.73  
          $ 657,532.82     $ 7,885,607.36                          

      Note 1:   The Effective Date will be the date on which the term of the
Lease Agreement in effect between the Authority and Tenant with respect to the
premises currently occupied by the “Tennessee Air National Guard” and dated
               , 200___, begins. January 1, 2009 is merely an estimate of when
that lease term will commence.       When the Effective Date occurs, the parties
will calculate rent for Parcel 1 based upon a rental rate of $0.1906 per square
foot of land area.   Note 2:   The Effective Date will be the date on which the
term of the Lease Agreement in effect between the Authority and Tenant with
respect to the premises currently occupied by the “Tennessee Air National Guard”
and dated                , 200___, begins. January 1, 2009 is merely an estimate
of when that lease term will commence.       When the effective Date occurs, the
parties will calculate rent for Parcels 4 and 23 based upon a rental rate of
$0.2400 per square foot of land area.   Note 3:   As of the Effective Date, the
monthly and annual rent amounts for Parcel 2 are $                 and $
                respectively. As of July 1, 2008, the parties will adjust those
amounts to equal the product achieved by multiplying each of those amounts by
1.15.   Note 4:   The Effective Date is the earlier of the date of beneficial
occupancy or December 1, 2007. When the Effective Date occurs, the parties will
calculate the rent based upon a rental rate of $0.1525 per square foot of land
area.   Note 5:   The rental rate that becomes effective July 1, 2008, reflects
a 25-percent increase in the rental rate in effect prior to that date.   Note 6:
  The Effective Date is subject to the operation and effect of Section1.04(b) of
the foregoing Lease Agreement. When the Effective Date occurs, the parties will
calculate rent for Parcel based upon a rental rate of $1.53 per square foot of
building footprint area.   Note 7:   The Effective Date is the earlier of the
date of beneficial occupancy or March 1, 2008. When the Effective Date occurs,
the parties will calculate the rent based upon a rental rate of $0.1525 per
square foot of land area.   Note 8:   The Effective date is subject to the
operation and effect of Section 1.04(b) of the foregoing Lease Agreement. When
the Effective Date occurs, the parties will calculate rent for Parcel based upon
a rental rate of $1.53 per square foot of building footprint area. That rent is
inclusive of rent for the building space comprising Parcel 24 and the land
underlying that space.   Note 9:   When the Effective Date for Parcel 24 occurs,
the parties will reduce this area to 4,041,659 solely for the purpose of
calculating the rent payable with respect to this portion of Parcel 17. The rent
specified for the building spacer comprising Parcel 24 is inclusive of the rent
for the land underlying that building space.   Note 10:   Refer to
Section 2.03(a) (i) of the foregoing Lease Agreement for a further description
of the rent adjustment summarized in this column.

                  RATE & RATE ESCALATION   CURRENT RATES     7/1/2013  
IMPROVED GROUND
  $ 0.2383     CPI-U
 
               
UNIMPROVED GROUND
  $ 0.1906     CPI-U

Exhibit A
First Amendment to the Federal Express
Composite Lease Agreement Effective September 1, 2008

 

 